                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                        )
                                                 )
                       Plaintiff,                )
                                                 )
vs.                                              )   Case No. 16–CR-30115-SMY
                                                 )
                                                 )
MARIO L. GORDON,                                 )
                                                 )
                       Defendant.                )


                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter comes before the Court on Defendant Mario L. Gordon's motion for a

reduction of his criminal sentence following the retroactive application of the Fair Sentencing

Act of 2010, Pub. L. 111-220; §§ 2-3, 124 Stat. 2372, 2372 (2010), as set forth in the First Step

Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018) (Doc. 30). The Court

construes this as a motion pursuant to 18 U.S.C. § 3582(c)(1)(B). Assistant Federal Public

Defender Daniel G. Cronin entered his appearance on behalf of the Defendant (Doc. 33) and

subsequently filed a Motion to Withdraw as Counsel on the basis the First Step Act does not

apply (Doc. 34). For the following reasons, the Motion to Reduce Sentence under the First Step

Act is DENIED and the Motion to Withdraw as Counsel is GRANTED.

       Section 404 of the First Step Act allows the Court to reduce a defendant’s sentence for a

crack cocaine offense, but only if the Court had imposed that sentence before the Fair Sentencing

Act the statutory sentencing range for that crack cocaine offense. First Step Act, § 404(b). The

First Step Act retroactively applies the Fair Sentencing Act’s lower statutory sentencing ranges


                                          Page 1 of 2
and allows the Court to bring past sentences into line with the lower ranges. The authority to

reduce a sentence pursuant to the First Step Act applies only to (1) federal offenses (2)

committed before August 3, 2010, the effective date of the Fair Sentencing Act, (3) for which the

Fair Sentencing Act changed the statutory penalty range, i.e., certain crack cocaine offenses. See

First Step Act, § 404(a). Whether to reduce a sentence under the First Step Act is within the

discretion of the Court. First Step Act, § 404(c). In other words, the Court may, but is not

required to, reduce a defendant’s sentence if the Fair Sentencing Act changed the applicable

statutory penalty range.

       Defendant was convicted on one Count for possession of contraband by a federal inmate

for a crime and was sentenced on February 23, 2017 (see Doc. 24). Defendant's conviction is not

covered by § 404 of the First Step Act as he committed his federal offense in 2016 – well after

the effective date of the Fair Sentencing Act and was not convicted of a crack cocaine offense.

See United States v. Kamber, 2019 WL 399935, at *1 (S.D. Ill. Jan. 31, 2019) (citing First Step

Act, § 404(a)). For these reasons, the First Step Act does not authorize a reduction in the

Defendant's sentence.

       Accordingly, the Court DENIES the Defendant’s motion for a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(1)(B) based on the First Step Act’s retroactive application of the

Fair Sentencing Act (Doc. 30) and GRANTS AFPD Daniel G. Cronin’s Motion to Withdraw as

Counsel (Doc. 34).

       IT IS SO ORDERED.

       DATED: November 14, 2019



                                                    STACI M. YANDLE
                                                    United States District Judge

                                           Page 2 of 2
